DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 objected to because of the following informalities:  
Claim 1 Line 9-10 states: “in order to adjust an inclination angle of the swash plate with respect to the rotating shaft is adjusted,” it should state: --in order to adjust an inclination angle of the swash plate with respect to the rotating shaft 
Claim 6 Line 7 states: “to the second orifice hole side” it should state --to a second orifice hole side--
Claim 6 Line 10-11 states: “the outer circumferential surface of the second cylindrical portion” it should state: --an outer circumferential surface of the second cylindrical portion --
Appropriate correction is required.
	Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban USPN 6293117 in view of Chappel USPN 8869826.
Regarding Claim 1: Ban USPN 6293117 discloses the limitations:
A variable displacement swash plate type compressor 101 comprising: a casing (= housing of compressor 101 in Figure 2 & Figure 3) having a bore 109, a suction chamber (115,116), a discharge chamber 120, and a crankcase (= chamber 110 inside the casing); a rotating shaft 125 which is supported rotatably on the casing (supported on the casing via bearings illustrated in Figure 3); a swash plate 130 which is rotated within the crankcase in conjunction with the rotating shaft (see Figure 3, Column 6 Line 40-50); a piston 135 which reciprocates within the bore in conjunction with the swash plate (Column 6 Line 51-66) and forms, together with the bore, a compression chamber (it does, each piston forms a compression chamber in a respective bore 109 as is known in the art); and an inclination adjustment mechanism (the prior art discloses an inclination adjustment mechanism within the same confines as the instant application, the inclination adjustment mechanism includes valves 140,185) which has a first flow path 107 which communicates the discharge chamber 120 with the crankcase, 110 (the crankcase communicates via first flow path 107 & capacity control valve 140 with the discharge chamber) and a second flow path 181 which communicates the crankcase 

    PNG
    media_image1.png
    840
    1059
    media_image1.png
    Greyscale
Annotated Figure 12 of Chappel USPN 8869826 (Attached Figure 1)
However, Chappel USPN 8869826 does disclose the limitations: a casing (1,2,4, Figure 2, Figure 12) having a flow path (=flow path from fluid inlet in element 1 to fluid outlet in element 4 in Figure 3, Figure 12), wherein, in the flow path, an orifice hole (see Annotated Figure 12 of Chappel USPN 8869826 (Attached Figure 1) above) which decompresses a fluid passing through the flow path (the fluid is decompressed due to 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orifice hole and the orifice control mechanism (194,194a,195) of Ban USPN 6293117 with the orifice hole (Attached Figure 1) and the orifice control mechanism (8,5,7) of Chappel USPN 8869826 in order to provide a passive fluid flow regulator where the flow rate through the valve is variable as pressure increases (title, claim 23; --it is noted that claim 23 is directed to the passive fluid flow regulator illustrated in Figure 12, & Attached Figure 1).
Regarding Claim 2: Ban USPN 6293117 as modified by Chappel USPN 8869826 does disclose the limitations: wherein the orifice hole (Ban - 193,192 | Chappel - Attached Figure 1) comprises: a first orifice hole (Ban - 193 | Chappel - Attached 
Regarding Claim 3: Ban USPN 6293117 as modified by Chappel USPN 8869826 does disclose the limitations: wherein, the orifice hole (Ban - 193,192 | Chappel - Attached Figure 1) and the orifice control mechanism (Ban - 194,194a,195 | Chappel - 8,5,7) are formed such that, when the differential pressure is less than a first pressure (Ban - less than the opening pressure of the valve set by the spring 195 | Chappel - less than the opening pressure of the valve set by the spring 7), the effective flow cross-sectional area becomes zero (in both cases, when the valve is seated, the effective flow cross-sectional area is zero), when the differential pressure is greater than or equal to the first pressure and less than a second pressure (Chappel - greater than the opening pressure set by spring 7 (i.e. the first pressure) and less than a pressure differential required to bias valve element / valve piston 5 into the position illustrated in Figure 12 (i.e. the second pressure)), the effective flow cross-sectional area becomes the first area (it does), and when the differential pressure is greater than or equal to the second pressure (equal to the second pressure), the effective flow cross-sectional area becomes the second area (it does).
Regarding Claim 13: Ban USPN 6293117 as modified by Chappel USPN 8869826 does disclose the limitations: wherein the orifice hole (Ban - 193,192 | Chappel - Attached Figure 1) and the orifice control mechanism (Ban - 194,194a,195 | Chappel - 8,5,7) are formed such that the effective flow cross-sectional area becomes zero when .
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita US 2020/0370546 - discloses a similar arrangement as the instant application with valves 51,75 controlling fluid between crankcase 4 and suction chamber 33, however Morita does not teach controlling valves based on a differential pressure between a pressure in the crankcase and a pressure in the suction chamber, as claimed in independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746